UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-1989


ERIC J. BLAIR,

                    Plaintiff - Appellee,

             v.

DEAFUEH MONBO,

                    Defendant - Appellant,

             and

TAJE MONBO,

                    Defendant,

ZVI GUTTMAN,

                    Trustee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:19-cv-03565-CCB)


Submitted: February 23, 2021                               Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Deafueh Monbo, Appellant Pro Se. Richard J. Hackerman, RICHARD J. HACKERMAN,
P.A., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Deafueh Monbo appeals the district court’s order affirming the bankruptcy court’s

orders denying her motion to dismiss the debtor’s Chapter 7 proceeding and denying a

motion to extend time to object to discharge. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Blair

v. Monbo, No. 1:19-cv-03565-CCB (D. Md. Sept. 9, 2020). In light of this disposition, we

deny Blair’s motion to dismiss this appeal, for costs, and to impose sanctions. We also

deny Monbo’s motion for a stay pending appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3